Citation Nr: 1130574	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-29 715A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and J.G.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  The Veteran died in February 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the appellant presented testimony at a personal hearing conducted at the St. Petersburg RO before a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

During her hearing, the appellant withdrew the issue of entitlement to death pension benefits.  In April 2010, the Board denied the issues of entitlement to accrued benefits and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The Board remanded the matter of entitlement to service connection for the cause of the Veteran's death to afford the appellant proper notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant received a compliant notice letter in April 2010.  The Board finds that VA has substantially complied with the Board's April 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.

2.  The Veteran's death certificate shows he died in February 2007 and that his immediate cause of death was fungemia/sepsis with an underlying cause of pneumonia with significant conditions contributing to his death of cerebrovascular accident, anemia, atrial fibrillation, and diabetes mellitus type II.  

3.  At the time of the Veteran's death, service-connection had been established for chronic lumbar strain and turbinate hypertrophy.

4.  Service-connected chronic lumbar strain and turbinate hypertrophy were not principal or contributory causes of the Veteran's death.

5.  The causes of the Veteran's death developed many years after service and were not the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in April 2010.  The letter informed the appellant that during the Veteran's lifetime, he was service connected for chronic lumbar strain and turbinate hypertrophy.  The letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  It also provided information about assigning an effective date.  Although the notice was provided after the initial adjudication of the claim in May 2007, the claim was subsequently readjudicated in an April 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the appellant at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  

Although a medical opinion regarding the Veteran's cause of death was not obtained, the Board notes one was not necessary to decide this claim.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under section 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  In this case, as there is no persuasive evidence to indicate that the Veteran's death was related to his military service or his service-connected chronic lumbar strain and turbinate hypertrophy, a medical opinion was not necessary.  VA has also assisted the appellant and her representative throughout the course of this appeal by providing them with an August 2008 SOC and April 2011 SSOC, which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death indicates that the Veteran died in February 2007.  His death certificate indicates that his immediate cause of death was fungemia/sepsis with an underlying cause of pneumonia.  Significant conditions contributing to his cause of death were CVA (cerebrovascular accident), anemia, afib (atrial fibrillation), and DMII (diabetes mellitus type II).  

At the time of his death, the Veteran was service-connected for chronic lumbar strain at 60 percent disabling effective July 21, 2004, and turbinate hypertrophy at a non-compensable rate effective since April 1, 1946.  The Veteran received individual unemployability from July 21, 2004.  However, the evidence does not show that the Veteran's service-connected disorders were a principal cause of his death.  Chronic lumbar strain and turbinate hypertrophy were not listed on the certificate of death.  

Further, the evidence of record does not reflect any complaints or treatment for these disorders at the time of his death.  In this regard, a February 2007 expiration summary from K.H. and accompanying records do not indicate any treatment for or complaints related to any of the Veteran's service-connected disorders.  The expiration summary reflected final diagnoses of respiratory failure, ventilator dependent; fungemia; bacteremia; systemic inflammatory response syndrome; deep vein thrombosis; atrial fibrillation; anemia; chronic renal failure; ventilator associated pneumonia; cerebrovascular accident with left hemiparesis; sick sinus syndrome; hypertension; coronary artery disease; history of prostate cancer; protein calorie malnutrition; and anxiety.  None of these diagnoses are service connected.  Therefore, the Board concludes that the Veteran's service-connected disorders were not a principal cause of death.

Rather than asserting that the Veteran's service-connected disorders were his principal cause of death, the appellant essentially contended during her hearing that the Veteran's service-connected back disability caused him to become incapacitated, which led him to gain weight and develop diabetes mellitus type II, etc., which led to his death.

The competent evidence of record does not support the appellant's contentions.  In this regard, the Board observes that the Veteran was noted to have moderate obesity on his September 1942 entrance examination.  He was 64 1/4 inches in height and weighed 207 pounds.  From the time of his separation from service until his death, he was observed to be overweight.  During a February 1947 VA examination, he was found to be markedly overweight at 198 pounds.  During a June 1975 VA examination, he was observed to be 5' 4 1/2'' tall and weighed 240 pounds, which was classified as overweight.  A November 2006 private treatment record from K.H. indicated that he was morbidly obese.  There is no indication that the Veteran's weight was correlated with his back disability.  In fact, the evidence shows that the Veteran has been overweight since his entrance into military service.  

Further, the Board notes that the involvement of the multiple intervening disorders makes the claim of proximate causal connection between the Veteran's service-connected disabilities and his causes of death implausible.  The implausibility in this case is not the implausibility that a service-connected disability was in any way connected, however remotely, to the Veteran's fungemia/sepsis, but rather the implausibility is that the service-connected disabilities were a proximate cause of the Veteran's fungemia/sepsis as is required by VA regulation for service connection purposes.  See 38 C.F.R. § 3.310(a).  ("Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.")  In other words, the connection, if any, between the service-connected back disability is too remote to constitute a "proximate" connection, as that term is generally understood in the law, as required under section 3.310(a).  In this regard, the Board notes that the term "proximate" is defined as "[c]losely related in space, time, or order."  Webster's II New College Dictionary 892 (1995).  It means "[i]mmediate; nearest; direct, next in order."  Black's Law Dictionary 1103 (5th ed. 1979). "  In its legal sense, closest in causal connection."  Id.

The evidence of record does not indicate that the service-connected back disability or, for that matter, turbinate hypertrophy were in close proximity to fungemia/sepsis.  Further, any remote possible connection, to include a connection on an aggravation basis, between the service-connected disorders and the immediate or underlying causes of the Veteran's death listed on his death certificate does not meet the requirements of section 3.310(a) which contemplates entitlement to service connection for "secondary" conditions, not for "tertiary" conditions or for even more distantly related conditions.  38 C.F.R. § 3.310 ("Proximate results, secondary conditions.").  In other words, the evidence of record does not indicate that the Veteran's service-connected disorders proximately caused or proximately aggravated his fungemia/sepsis or pneumonia as contemplated under 38 C.F.R. § 3.310(a) (2006).  Nor does the evidence of record indicate that the Veteran's service-connected disorders proximately caused or proximately aggravated his significant contributing causes of death.  Thus, service connection for fungemia/sepsis, pneumonia, CVA, anemia, afib, and DMII is not warranted on a secondary basis.

Further, the Board notes that such a remote relationship does not meet the requirements for service connection for cause of death, namely, the provisions under 38 C.F.R. § 3.312.  The regulations governing service connection for the cause of a veteran's death based on a "contributory" cause specify that such a cause must have contributed "substantially and materially" to cause death; it must have "combined to cause death"; it must have "aided or lent assistance to the production of death."  This contemplates evidence that shows cause of death that is substantial in degree and not merely evidence of a possibility of a contribution to the development of DMII, which in turn contributed to some degree to his death from fungemia/sepsis or pneumonia.  Moreover, the applicable regulation states, "It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection."  38 C.F.R. § 3.312(c)(1).  The evidence of record in this case has not demonstrated such a causal connection.  Thus, the evidence of record does not show that such a causal connection existed between the Veteran's service-connected disorders and his death.  Accordingly, for these reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

Lastly, the Board will address whether fungemia/sepsis, pneumonia, CVA, anemia, afib, and DMII were causally or etiologically related to the Veteran's military service.  In this regard, the service treatment records were absent for complaints, treatment, findings or diagnoses of fungemia/sepsis, breathing problems, or DMII.  Thus, there was no showing of any of these disabilities during service.

The evidence of record indicates that these disabilities developed many years after his separation from service.  In fact, there was no indication of any of these disabilities until shortly before the Veteran's death.  Consequently, it appears that the Veteran's fungemia/sepsis, pneumonia, CVA, anemia, afib, and DMII developed many years after his separation from service.  

To the extent the appellant is contending that fungemia/sepsis, pneumonia, CVA, anemia, afib, and DMII are directly related to the Veteran's military service, she is not competent to render a medical opinion as to any relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, as reflected above, there is no competent evidence to indicate that they are related to the Veteran's military service.  

In sum, the evidence of record does not link the Veteran's cause of death to his military service.  As such, the Board concludes that fungemia/sepsis, pneumonia, CVA, anemia, afib, and DMII did not manifest during service and were not casually or etiologically related to military service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provisions do not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


